AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
V (For 0ffenses Committed On or After November l, 1987)
BEATRIZ M. RAMIREZ-cARRrLLo Case Numbel'= 15CR1464-H

Ryan W. Stitt, Federal Defenders of San Diego, lnc.
Defendant’s Attomey
Registration Number: 50052-298

rI"he prior revocation of probation, sentence on revocation, and judgment on revocation are hereby vacated and
set aside pursuant to the Mandate of the United State Court of Appeals for the Ninth Circuit.

THE DEFENDANT:
admitted guilt to violation of allegation(s) No. l as amended in Open 0011!12.

 

\:\ was found guilty in violation of allegation(s) No. after denial Of guilty'.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Numher Nature of Violation
l nvl, Committed a federal, state or local offense

Probation is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The Sentence is imposed pursuant to the Sentencing Roform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any §
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this `
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Anril 17. 2019

Date of Imposition of Sentence

mMLZ/\n [,M 7

HONORABLE M ' LYN L. HUFF W
UNITED STAT DISTRICT JUDGE

 

"L'§ ""-H,"_\
”<: ‘e
Fi L h

APR 1 9 aaa

 

 

 

 

CLEF:K us nis \‘Hic'\ cOuH r
SOUTHEHN olsralcr or cALlr-OHN|A
BY Q,,_`/L)ax»nrv

.(/'/

 

 

 

15CR1464-H

"r ` AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: BEATRIZ M. RAM[REZ-CARRILLO Judgment - Page 2 of 2
CASE NUMBER: l 5CR1464-H

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED.

E The court makes the following recommendations to the Bureau of Prisons:

l:| The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
|:l at A.M. on

 

|:| as notified by the United States Marshal.

m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
\:| on or before
|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defeudant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

15CR1464-H

